 384ELECTRICAL WORKERS LOCAL UNION 453Electrical Workers Local Union 453, AFL-CIO(Southern Sun Electric Corporation) and Con-gress of Independent Union. Case 17-CC-778May 7, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 28, 1979, Administrative LawJudge James T. Rasbury issued the attached Deci-sion in this proceeding. Thereafter, the Employerfiled exceptions and a supporting brief, and Re-spondent filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.i In adopting the conclusion of the Administrative Law Judge to dis-miss the complaint, we do so for reasons contrary to those in his analysis.We find that the Administrative Law Judge credited the testimony ofTucker and Reser and while finding that Hensley "parroted" their testi-mony, he did not discredit Hensley Thus, in affirming the AdministrativeLaw Judge, we rely on the total absence of any evidence in the record toestablish the alleged violation Accordingly, we need not pass on Re-spondent's cross-exceptions.'The Employer filed a motion to reopen the record which had previ-ously been denied by the Administrative Law Judge. The motion seeks tointroduce evidence of events occurring subsequent to the hearing of thismatter which are not relevant to the issues herein litigated. The Employ-er's motion is hereby deniedDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Thiscase was heard before me in Springfield, Missouri, onAugust 24, 1979.' The complaint was issued by the Re-gional Director for Region 17 on July 24, based on acharge filed by the Congress of Independent Unions(hereinafter the Charging Party) on July 2 and amendedon July 16. The complaint charges Electrical WorkersI All dates hereinafter shall refer to the year 1979 unless otherwise in-dicated.249 NLRB No. 64Local Union 453, AFL-CIO (hereinafter Respondent)with a violation of Section 8(b)(4)(ii)(B) of the NationalLabor Relations Act, as amended, by threatening EmpireBank, a neutral employer, with picketing at the facilitiesof the bank if employees of Southern Sun Electrical Cor-poration (hereinafter Southern Sun) continued to per-form work for the bank.2Respondent filed a timelyanswer in which it admitted certain jurisdictional data,but denied the commission of any unfair labor practices.Upon the entire record, including my observation ofthe demeanor of the witnesses and after giving due con-sideration to the briefs filed by the General Counsel, theCharging Party, and Respondent, I make the following:FINDINGS OF FACTI. JURISDICTIONSouthern Sun, a Missouri Corporation, is engaged inthe business of electrical contracting and maintains anoffice at 2835 East Division, Springfield, Missouri. In thecourse and conduct of its business operations within theState of Missouri, Southern Sun annually purchasesgoods and services valued in excess of $50,000 directlyfrom suppliers located outside the State of Missouri. Onthe basis of this information, I herewith find SouthernSun Electric Corporation to be, and at all times materialherein to have been, an employer engaged in commerceor in an industry affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.The Empire Bank is a Missouri corporation engaged inthe operation of a bank at 1800 South Glenstone, Spring-field, Missouri. Ronnie's Remodeling Center, a corpora-tion with an office located at 1342 South Barnes, Spring-field, Missouri, at all times material herein has beenunder contract with the Empire Bank to perform certainremodeling work at a drive-in facility of the EmpireBank. Southern Sun, Empire Bank, and Ronnie's Remod-eling Center are, and at all times material herein havebeen, persons engaged in commerce or in an industry af-fecting commerce within the meaning of Section8(b)(4)(ii)(B) of the Act.II1. THE LABOR ORGANIZATIONRespondent, Electrical Workers Local Union 453,AFL-CIO, is now, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICEA. Background FactsOn June 21 and 22, Southern Sun was engaged in per-forming electrical work at a drive-in facility of theEmpire Bank in Springfield, Missouri. Southern Sun is anelectrical contractor and was performing the work atz The relevant portions of Sec. 8(hb)(4)(ii)(B) of the Act reads as fol-lows:(b) It shall be an unfair labor practice for a labor organization orits agents- ELECTRICAL WORKERS LOCAL UNION 453385Empire Bank pursuant to a subcontract with the generalcontractor, Ronnie's Remodeling of Springfield. The em-ployees of Southern Sun are represented by the Congressof Independent Unions (CIU), the Charging Partyherein, and Southern Sun and the CIU are parties to acurrently effective collective-bargaining agreement.B. The EvidenceJ. A. Nelson, vice president and assistant treasurer ofSouthern Sun, testified that his Company had been em-ployed by the general contractor, Ronnie's Remodeling,to perform certain electrical work at an Empire Bank lo-cation in Springfield, Missouri. He testifield that thework was being performed but had not yet been com-pleted when they were advised to cease all work. South-ern Sun has not performed and work for the EmpireBank since June 22.Floyd Tucker, a vice president of Empire Bank, testi-fied that on June 22 James Hensley, whom he knew tobe business manager of Respondent, was in the bank andthey engaged in a conversation. During this conversa-tion, Hensley told Tucker that Hensley had receivedcomplaints from his members because there were non-IBEW members performing electrical work on theEmpire Bank's drive-in facility. Hensely said he wouldhave to take some action on his members' complaints.Tucker thought the word "pickets" might have beenmentioned during the conversation, but said that it couldhave been his word and not that of Hensley.Tucker testified that he spends a good deal of his timetraveling on behalf of the bank and had no knowledge ofthe work to which Hensley was referring, so he tookHensely to the desk of Billie Reser, a senior vice presi-dent of the bank, in order that the matter might be dis-cussed with him.According to Reser, Hensely told him that Hensleyhad received complaints from his members about non-IBEW workers performing electrical work at the drive-in facility of the Empire Bank and that he was going tohave to look into the complaints. Reser had been out oftown on vacation and had no knowledge of the particu-lar work being performed, but deemed Hensely's com-ments to be of sufficient importance that he went imme-diately to see Jefferies-president and chairman of theboard of the Empire Bank-to advise him of Hensley'sconversation. Reser testified that Jefferies told him theydid not want to get involved in any labor trouble and forReser to tell Cobb, an employee of the bank, to informthe general contractor, Ronnie's Remodeling, that thenon-IBEW workers should be taken off the job immedi-ately. Reser said he went back to his desk and made thecall to Cobb. Reser testified that during his conversationwith Hensley there was some mention of pickets, butthat it might have been Reser's own words or his as-sumption.James Hensley, the business manager for Respondent,stated that the Union has its vacation trust fund, healthand welfare trust fund, pension trust fund, and a check-ing account with the Empire Bank, and have had saidaccounts there for a number of years. Hensley testifiedthat he had gone to the Empire Bank on June 22 tocheck on the vacation trust fund to make sure that allemployers had completed their payments to the saidfund, because the moneys from this particular vacationtrust fund are distributed to the members on July 1.Hensley parrotted the testimony of Tucker and Reser re-garding his informing them of the complaints from hismembers regarding the non-IBEW employees workingon the bank job. He denied making any threats or evermentioning the words pickets or picketing. Hensley didacknowledge on cross-examination that he told Tuckerand/or Reser that he could not ignore the complaints hismembers were making.Analysis and ConclusionsWhile I personally have little doubt-based on my ob-servation of the reluctant witnesses and some smallknowledge of human nature-that Hensley's words andconduct as directed toward Tucker and Reser left littledoubt in their (Tucker's and Reser's) minds that, unlessthe Southern Sun workers were removed from the jobbeing performed on the Empire Bank, serious problemsfrom the Empire Bank would occur, the hard evidencewill not support such a finding. While the circumstancessurrounding this entire matter cannot help but arouseone's suspicion, "mere suspicion cannot substitute forproof of an unfair labor practice."3It would be judiciallyimprudent to infer threats, restraint, or coercion based onsuch nebulous evidence as is contained in this record.The General Counsel is required to prove his case by apreponderance of the evidence, and this has not beendone.4I shall recommend that this case be dismissed.IV. CONCLUSION OF LAWThe evidence will not sustain a finding that Respond-ent, Electrical Workers Local Union 453, AFL-CIO, hasviolated Section 8(b)(4)(ii)(B) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER5The complaint is dismissed in its entirety.I Kings Terrace Nursing and Health Related Iacility, 229 NLRB 180)(1977), citing DSL Mfg.. Inc., 202 NLRB 970 (1973)4 FalraffR rewing Corporation 128 NLRB 294. 295. fn 2 (019)), erifdas modified 301 F 2d 216 (th Cir. 1962).In the event no exceptions are filed as provided h Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ings. conclusions, and recommended Order herein shall, as prosided inSec. 1()248 of the Rules and Regulations, be adopted by the BHlard andbecome its findings, conclusions and Order, and all objections theretoshall be deemed waised fior all purposes_ _ _